Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Hailey Bureau on 5/24/2021. 

The application has been amended as follows: 
Specification  
Please amend paragraph [0001] of the specification as follows: 
[0001] The technical field relates to a method for producing galanthamine (also called galantamine), and in particular, it relates to a method for producing galanthamine using a plant, and an electrical stimulation device suitable for this method. 

Claims
Claim 1. (Currently Amended) A method for producing galanthamine using a plant, comprising:
(a) performing a thermal treatment on a whole living plant or a part of a whole living plant which remains in the whole living plant to induce accumulation of galanthamine therein, wherein the whole living plant is a plant belonging to the family Amaryllidaceae, and wherein the temperature of the thermal treatment is 40℃ to 60℃;
(b) placing the treated whole living plant or the whole living plant comprising the treated part in a medium for electrical stimulation treatment and performing an electrical stimulation treatment on the 
(c) placing the treated whole living plant or the whole living plant comprising the treated part in a repair medium to repair the whole living plant after step (b).

Claim 10. (Currently Amended) The method for producing galanthamine using a plant as claimed in claim 1, wherein in step (a), the whole living plant or the part of the whole living plant which remains in the whole living plant is placed in a liquid.

Claim 19. (Currently Amended) The method for producing galanthamine using a plant as claimed in claim 1, wherein in the electrical stimulation treatment, a positive electrode and a negative electrode are in contact with the medium for electrical stimulation treatment and are placed on both sides of the treated whole living plant or the whole living plant comprising the treated part to perform an electrical stimulation on the treated whole living plant or the whole living plant comprising the treated part.
 
Claim 26. (Currently Amended) The method for producing galanthamine using a plant as claimed in claim 1, wherein the treated whole living plant or the whole living plant comprising the treated part is placed in the repair medium for between 2 hours and 7 days.
 
Claim 27. (Currently Amended) The method for producing galanthamine using a plant as claimed in claim 1, further comprising (d) repeating steps (a)-(c) on the treated whole living plant or the whole living plant comprising the treated part after step (c).
 


In summary, the specification is amended. 
claims 1, 10, 19, 26-27 are amended. 
Claim 29 is canceled. 
Claims 1-5, 7-8, 10-14, 17-24, 26-28 are allowed. 
Claims 6, 9, 15-16, 25 had been previously canceled by the applicant. 

Reasons for allowance: 
Independent claim 1 is drawn to a specific method comprising performing a combination of thermal treatment and electric treatment on a whole living plant or a part of a whole living plant (Amaryllidaceae, the plants producing galanthamine) remaining in the whole living plant, to enhance galanthamine production, and placing the treated whole living plant in a repairing medium after the thermal and electric treatments.  
The closest art, Bai et al (A High Yield Method of Extracting Alkaloid from Aconitum coreanum by Pulsed Electric Field. Chromatographia. 76:635–642, 2013), teaches performing a combination of thermal and electric treatments on a plant part (root), to enhance alkaloid production.  
However, the plant part of Bai et al is not remaining in the living plant, and the electric treatment is by much higher voltage leading to irreversible damage to the plant, thus the combination treatments are not on a living plant.   
Electric treatment with 3V-40V is taught to treat live cultured cells (not whole living plant).  Applying such treatment on whole living plant is not taught or suggested in prior art, not to mention performing a combination of thermal treatment and electric treatment on a whole living plant.  Thus the claimed invention would not have been obvious. 

The amendments by examiner to put the application for allowance are authorized by applicant representative on 5/24/2021 during the telephone interview.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662